Citation Nr: 0726772	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  07-01 296	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Mountain Home, Tennessee




THE ISSUE

Entitlement to payment by the Department of Veterans Affairs 
(VA) for the cost of emergency medical treatment provided by 
the Morristown-Hamblen Hospital on July 11, 2005 and 
subsequent inpatient medical treatment provided by the 
Johnson City Medical Center from July 11, 2005 to July 14, 
2005 under the provisions of the Veterans Millennium Health 
Care and Benefits Act.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1970 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the VAMC that denied 
payment for emergency treatment at Morristown Hamblen 
Hospital on July 11, 2005, and also denied payment for 
subsequent inpatient treatment at Johnson City Medical Center 
from July 11, 2005 to July 14, 2005.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing in Washington, D.C. May 2007.  

During and after that hearing the veteran submitted VA and 
private medical records with a waiver of initial VA Regional 
Office (VARO) or VAMC jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2006).   

In July 2007 the undersigned VLJ granted a motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).  



REMAND

The veteran in this case seeks payment or reimbursement by VA 
for emergency service provided for a nonservice-connected 
condition by a non-VA provider under the provisions of 
38 U.S.C.A. § 1725 (West 2002 & Supp. 2006) and 38 C.F.R. §§ 
17.1000-1003 (2006).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, and will be 
referred to as the "Millennium Bill Act" in this 
discussion.


Emergency room treatment at Morristown-Hamblen Hospital

By history, the veteran was receiving treatment at the VAMC 
for his neck problem prior to the dates herein in question.  
He had undergone a magnetic resonance imaging (MRI) 
diagnostic at VAMC in June 2005, and he received treatment at 
the VAMC emergency room (ER) on July 6.  He requested a 
neurosurgical consultation at the VAMC, but as of the dates 
in question such a consultation had not become available.  

Because of worsening symptoms including neck pain and left 
side radiculopathy, the veteran's wife called the VAMC and 
was advised that there was still no opening for VA 
neurosurgical treatment.  The veteran thereupon presented to 
the Morristown-Hamblen Healthcare Systems (MHHS) ER.  

The VAMC denied payment for this service based on findings 
that the treatment was not a bona fide emergency, in that a 
prudent layperson would not have reasonably viewed the visit 
as an emergency or thought that a delay in seeking immediate 
attention would have been hazardous to life or limb.  The 
VAMC also found that VA facilities were reasonably available 
to provide the care.  

The veteran's Notice of Disagreement (NOD) asserts 
dissatisfaction with his treatment at the VAMC in June-July 
2005, and especially with the quality of his treatment at the 
VAMC ER on July 6.  In his hearing testimony, the veteran 
stated that he did not return to the VAMC ER because during 
his previous visit he was left for four hours in pain and 
essentially received ineffective treatment.  


Inpatient treatment at Johnson City Medical Center

While in the MHHS ER, the veteran underwent diagnostics, 
including electrocardiogram (EKG), which showed he was not in 
life-threatening danger.  The veteran's symptoms appeared to 
improve after the first two hours of ER treatment, but his 
symptoms and distress worsened thereafter.  

MHHS attempted to coordinate transfer to the VAMC for 
inpatient pain control and neurosurgical follow-up, which was 
denied because the VAMC did not have bed space.  MHHS 
thereupon coordinated the veteran's transfer to Johnson City 
Medical Center on July 11.  VAMC records show that the VAMC 
believed that the veteran was being discharged home and was 
not aware of the transfer to Johnson City Medical Center 
until July 12.  

The record of transfer between MHHS and Johnson City Medical 
Center shows that the veteran's current condition had been 
identified as acute cervical herniated disc - painful, but 
not life-threatening.  The reasons cited for the transfer 
were need for higher level of care and need for diagnostic 
equipment not available at MHHS.  

During his inpatient treatment at Johnson City Medical 
Center, the veteran underwent diagnostics, including MRI, on 
July 12, and underwent surgery (anterior cervical discectomy 
and fusion) on July 13.  The veteran testified that he was 
informed by the surgeon at Johnson City Medical Center that 
surgery was required because otherwise he would be bedridden.  

The veteran stated in his Substantive Appeal that he was 
informed by a physician at MHHS ER that VA had approved the 
transfer to Johnson City Medical Center.  In support of this 
contention, the file contains a letter by M.I., a physician's 
assistant (PA) at MHHS, stating that nurse T.P. at the VAMC 
advised M.I. to have the veteran admitted to Johnson City 
Medical Center since beds were not available at the VAMC.  

This is documented in an ER clinical report electronically 
signed by M.I. showing that M.I. spoke to VA nurse T.P. and 
received "OK to have Dr. H [from Johnson County Medical 
Center] see the patient."  After that phone conversation 
M.I. proceeded to arrange the veteran's transfer to Johnson 
City Medical Center.  

However, per M.I.'s ER notes cited hereinabove, the veteran's 
primary care physician (PCP) spoke to M.I. after transfer to 
Johnson City Medical Center had been arranged, but before 
such transfer actually occurred and advised M.I. that the 
veteran should go to the VA hospital for pain control until 
neurosurgical consultation became available.  

The file contains a July 11 office note by the PCP stating 
that he had spoken to M.I. and been told that the ER would 
work up the veteran for cardiac cause, and, if negative, the 
veteran would be sent to the PCP's office.  It is therefore 
clear that the PCP did not anticipate that the veteran was 
being transferred to another hospital for surgery.  In fact, 
the PCP's note states after he spoke M.I. who spoke to the 
VAMC and was advised that VA had arranged outside 
consultation for neurosurgery and for pain management.  

The file contains a letter from the veteran's PCP stating 
that the veteran underwent surgery because of intractable 
neck pain not responsive to conservative resources.  He does 
not assert that the neck surgery could not have waited until 
VA had either freed the bed space at the VAMC or 
alternatively until VA had authorized the surgery at a non-VA 
facility.  

The question of whether the veteran was medically stable for 
transfer to the VAMC at some point is a medical 
determination.  There is nothing in the file showing a 
medical rationale for the VAMC's decision, and the Board may 
not base a decision on its own unsubstantiated medical 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In regard to the second period of treatment, the file shows 
that the entire period was denied based on the VAMC's 
determination that the treatment was not emergent and VA 
facilities were available.  

In a medical statement dated in July 2007, it was noted that 
the veteran had initially sought treatment at an emergency 
room near his home because of the worsening of his symptoms.  
Later after transfer, he was noted to have had intractable, 
severe pain and to have undergone surgery in an "urgent 
manner" after he had been worked up at the initiative of VA.  

Given this recent evidence has not been addressed by VAMC, 
the Board finds that further development is required to 
appellate handling.  

Accordingly, the appeal is REMANDED to the VAMC for the 
following action:

1.  The VAMC should again review the 
entire record, to include the recently 
received medical evidence, in light of 
its previous holding that the treatment 
in question was not on an emergency basis 
such that delay would have been hazardous 
to the veteran's health.  The VAMC should 
provide the medical rationale for its 
determination as to this question.  

2.  Then, the VAMC should review its 
holding that VA facilities were 
feasibly available to provide care in 
light of the recently received medical 
evidence.  In particular, the VAMC 
should identify to what extent the 
veteran would have been afforded 
appropriate treatment, including 
surgery, for the cervical disc disease 
in a timely manner by VA.  

3.  To help avoid future remand, VAMC 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the veteran's 
claim in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the VAMC 
should furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




 Department of Veterans Affairs


